DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Derenne et al. (US 2015/0109442) in view of Ogawa (US 2020/0342983).
     Regarding claim 1, 2, 3, 9, 13-15, 20, Derenne discloses a notification control device for controlling notification based on subject information (abstract), comprising: a memory (page 2, [0018]); and a processor coupled to the memory (page 2, [0018]) and configured to perform: receiving the subject information (patient bed) including temperature image data indicating temperature of a subject (temperature of a patient) (page 10, [0117]); captured within a predetermined capturing range (page 10, [0116]); and notifying a predetermined destination of notification information representing a state of the subject based on the subject information (page 29, [0296-0297]). Claim 13, sending notification information representing a state of the subject to a predetermined destination based on the subject information (page 29, [0297]).
  Derenne discloses all the limitations set forth above but fails to explicitly disclose wherein, after detecting the subject leaving the predetermined capturing range and subsequently detecting a subsequent subject within the predetermined capturing range; wherein the processor automatically 
However, Ogawa discloses wherein, after detecting the subject leaving the predetermined capturing range and subsequently detecting a subsequent subject within the predetermined capturing range (page 2, [0020]; wherein the processor automatically stops (cancel) a process of notifying the notification information to the predetermined destination upon detecting that the subject information of the subsequent subject includes predetermined identification of another subject that is different from the subject (fig. 24; page 3, [0035]).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Ogawa within the system of Derenne in order to detect a patient from getting out of the table and walking without the supervision or assistance of a caregiver thereby improving the reliability of the system.
Regarding claim 4, Derenne discloses wherein the identification information includes identification information identifying a medical practitioner (page 3, [0090]).
Regarding claim 5, Derenne discloses wherein the predetermined capturing range includes an area including a bed placed in a facility and a periphery of the bed, and the subject includes a user using the bed, wherein the identification information includes identification information identifying a medical practitioner working at the facility (fig. 6; page 29, [0296-0299)).
Regarding claim 6, Derenne discloses wherein the processor further performs managing the identification information for identifying medical practitioner working in the facility (fig. 6); visualizing a response of the medical practitioner to the user of the bed by using the identification information included in the received subject information (fig. 6; page 29, [0296-0299]).

subject information, and providing information including a determination result and an image indicating temperature at the bed and around the bed (page 6, [0084]; page 10, [0117]).
Regarding claim 8, Derenne discloses wherein the processor further performs correcting a position of one or more sensing regions preset within the predetermined capturing range in accordance with a change in a location of the bed; and displaying display information indicating that the position of one or more sensing regions cannot be corrected, on a display unit at the bed or around the bed in a case of unable to correct the position of the sensing area (page 10, [0117]; page 11, [0121)).

Regarding claim 10, Derenne discloses wherein the processor further performs acquiring voice data at the bed and around the bed, wherein the subject information includes the voice data (page 15, [0162)). Regarding claim 11, Derenne discloses wherein the processor further performs displaying display information indicating that a medical practitioner is present at the bed or around the bed upon determining that the medical practitioner working at the facility is at the bed or around bed (page 29, [0296-0299)).
Regarding claim 12, Derenne discloses wherein the processor of the notification control device further performs correcting a position of one or more sensing regions preset within a predetermined capturing range in accordance with a change in a location of the bed, and displaying display information indicating that the position of the one or more sensing regions is unable to be corrected, in a case unable to correct the position of the one or more sensing regions (page 29, [0296-0299)).
Regarding claim 16, Derenne and Fishman disclose all the limitations set forth in claim 1 and Fishman discloses wherein the processor stops the process of notifying the notification information to the 
Regarding claim 17, Derenne discloses wherein the identification information is a wireless identification data (ID) of the subject (page 3, [0042]).
 Regarding claim 18, Derenne and Fishman disclose all the limitations set forth in claim 1 and Fishman further discloses wherein the wireless identification data (ID) of the subject is transmitted from a Bluetooth low energy tag attached to the subject (page 17, [0271-0173]). 
Regarding claim 19, Derenne and Fishman disclose all the limitations set forth in claim 1 and Fishman further discloses wherein the predetermined identification information of another subject is preliminarily stored and managed in a storage unit as a non-target of the process of notifying the notification information to the predetermined destination (page 17, [0174-0177)). 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

                                                                          Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
Application/Control Number: 16/582,366 Page 6 Art Unit: 2684 https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. DP October 29, 2021




February 19, 2022
                                                                                                   /DANIEL PREVIL/                                                                                                   Primary Examiner, Art Unit 2684